Title: Circular Letter to the Marshals, 29 May 1805
From: Madison, James
To: the Marshals


Sir,
Department of State, May 29th, 1805.
Enclosed I transmit you a copy of the act of Congress passed at their last session “for the more effectual preservation of peace in the ports and harbours of the United States, and in the waters under their jurisdiction.”
In the performance of your duty under the first section, it is the direction of the President, that, previous to the execution of any warrant committed to you, you are to make known to the commanding officer of the foreign vessel of war having the offender on board, with all the usual respect and civility due to such officers, the nature of the process with which you are charged, with a request that the offender may be delivered, by his order, into your custody. If this request should not be complied with, you are to proceed, with as much respect and delicacy as the case will admit, to serve the process in the usual manner, and take the offender into your custody. If in attempting so to do, any force or threats should be opposed, or if after serving the process, any rescue should take place, you are forthwith to report to this department all the material facts on which the warrant issued, and the manner and circumstances of the opposition made, as also the probability and extent of the final opposition to be apprehended, inviting the district attorney to join in the report, if no considerable delay would thence ensue. In all cases where there may be no special grounds for suspecting an escape of the offender, by the departure of the vessel of war, or the removal of him beyond the reach of your warrant, you are to take no step towards applying the extraordinary force authorised by the law, until you shall receive such further directions as the President shall, in consequence of your report, think proper to be given. But whenever the case may appear to be so urgent as to require the use of force, before particular directions from the President can be reasonably expected, and you deem the ordinary posse comitatus insufficient, you are to state the case to the governor of the state, and, with his approbation, you are to proceed to make application as the law directs for an armed force, and to proceed with the assistance thereof to execute the warrant against the offender; previously demanding, as the law directs, a surrender of the person charged with the offence, and being particularly careful as far as may depend on you, that the employment of the force granted for your assistance, be regulated, both as to manner and degree, with all the lenity consistent with the execution of the law. Whatever may be the result of these proceedings, you are, without delay, to transmit a full and exact report thereof to this department; and even to report for the information of the President, any important circumstance which may occur in the course of them; particularly in cases where there may possibly be time for his directions thereon to be received and pursued. I have the honor to be, Sir, Very respectfully, Your most obedient servant,
